DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 and 11-20 are pending of which claims 1 and 19-20 are in independent form.  Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103.  

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 21 December 2021 as part of a Request for Continued Examination as they apply to the 35 U.S.C. 103 rejections of the independent claims have been fully considered in conjunction with the arguments presented during the Examiner Interview of 06 December 2021.  

Applicant’s Argument:
On page 8 of the remarks, Applicant’s representative appears to argue that none of the cited prior art references disclose the independent claim limitation reciting identifying a metadata element of the plurality of metadata elements that is duplicated among the analyzed file metadata structures where instances of the identified metadata element reference a same data chunk and deduplicating the instances of the identified metadata element at least in part by modifying one or more of the duplicate file metadata structures by modifying a parent metadata element to reference the first instance of the metadata structure rather than the duplicate metadata structure referencing the same data chunk.
 
Examiner’s Response:
Hayasaka in the Abstract discloses a metadata structure representative of a data object wherein the metadata structure comprises a root node, direct node(s) and optionally indirect node(s).  Direct node points to data blocks of the data object.  Hayasaka in the Abstract discloses deduplication in such a system in which two or more data objects and their respective representative metadata structure’s direct nodes are pointing to the same data block.  Further, Hayasaka at Page 3, Lines 12-20 discloses that if there is a duplicate data block with a direct node pointing at it in an existing data object and metadata structure at least one direct node of another metadata structure that would normally point at a duplicate of the data block can be updated to indirectly point at the duplicate data block by pointing at the other metadata structure.  Lastly, Hayasaka at Page 5, Lines 17-21 discloses that root metadata nodes of parent object may include reference pointers to data blocks, direct and indirect nodes of parent and child objects.  Examiner is of the position that the at least one direct node being updated above, allows for the direct nodes and pointers in the root and parent nodes to be updated as well as part of the deduplication process and reads on the argued claim language.  In support of Examiner’s position, Examiner points to Hayasaka at Page 71, Line 32 – Page 72, Line 6 as disclosing the following:
In accordance with writing the data block, in step S1207, the corresponding direct metadata node of the holding object (or child object thereof) is written (optionally including writing and/or updating of other metadata nodes of the metadata tree structure) or at least updated, so as to contain a block pointer to the newly written data block.

In step S1208, the corresponding direct metadata node of the target data object (or child object thereof) is written (optionally including writing and/or updating of other metadata nodes of the metadata tree structure) or at least updated, so as to also contain an object reference with a corresponding offset to the holding object for indirectly pointing to the newly written data block.

Examiner is of the position that the cited portions of Hayasaka provided above indicates that other nodes in the metadata tree structure including the parent nodes and their respective direct nodes and pointers to data blocks are updated as well as part of the deduplication process to indirectly point at the metadata structure already containing the direct pointer to the duplicate data block.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Document #1 cited in the IDS dated 15 October 2020, Hayasaka WO 2018/075042 (hereinafter “Hayasaka”) in view of Vaikar et al. U.S. Patent No. 9,235,588 (hereinafter “Vaikar”).
Regarding independent claim 1, Hayasaka discloses:
analyzing file metadata structures of a file system, wherein each of the file metadata structures includes a plurality of metadata elements  (Hayasaka at page 11, lines 22-31 discloses metadata of a file system.  Additionally, Hayasaka at pages 54 – 56 discloses analyzing file metadata tree structures in terms of size and dependencies, i.e., child/parent relationships to determine how to distribute a de-duplication object.  Lastly, Hayasaka at page 1, lines 22-26 discloses a metadata tree structure comprising a root node pointing at an indirect metadata node, pointing at a direct metadata node [i.e., metadata element] pointing at a data block.)

identifying a metadata element of the plurality of metadata elements that is duplicated among the analyzed file metadata structures wherein instances of the identified metadata element reference a same data chunk (Hayasaka at page 1,lines 22-26 discloses a metadata tree structure comprising a root node pointing at an indirect metadata node, pointing at a direct metadata node pointing at a data block.  Additionally, Hayasaka at page 3, lines 12-26 discloses identifying a direct metadata node [i.e., metadata element] pointing at a duplicate data block.  Examiner is of the position that since the direct metadata node is pointing at a duplicate data block, the direct metadata node is also a duplicate of the other direct metadata node pointing at the other duplicate data block.  This interpretation is facilitated by Hayasaka in the same cited section modifying one direct metadata block to indirectly point at the duplicate data block through the other direct metadata node and other metadata tree structure.)
 
deduplicating the instances of the identified metadata element at least in part by modifying one or more file metadata structures that include a corresponding instance of the identified metadata element to reference a first instance of the identified metadata element that is included in a first file metadata structure of the file metadata structures instead of referencing the same data chunk (Hayasaka at page 2, lines 1-5 discloses data deduplication.  Additionally, Hayasaka at page 3, lines 12-26 discloses identifying a direct metadata node [i.e., metadata element] pointing at a duplicate data block and modifying or updating at least one direct metadata block in one metadata structure to indirectly point at the duplicate data block through the other direct metadata node of the other metadata tree structure.)

wherein modifying the one or more file metadata structures that include the corresponding instance of the identified metadata element to reference the first instance of the identified metadata element that is included in the first file metadata structure includes modifying a corresponding parent metadata element of the corresponding instance of the identified metadata element included in the one or more file metadata structures to reference the first instance of the identified metadata element included in the first file metadata structure instead of referencing the corresponding instance of the identified metadata element (Hayasaka in the Abstract discloses a metadata structure representative of a data object wherein the metadata structure comprises a root node, direct node(s) and optionally indirect node(s).  Direct node points to data blocks of the data object.  Hayasaka in the Abstract discloses deduplication in such a system in which two or more data objects and their respective representative metadata structure’s direct nodes are pointing to the same data block.  Further, Hayasaka at Page 3, Lines 12-20 discloses that if there is a duplicate data block with a direct node pointing at it in an existing data object and metadata structure at least one direct node of another metadata structure that would normally point at a duplicate of the data block can be updated to indirectly point at the duplicate data block by pointing at the other metadata structure.  Lastly, Hayasaka at Page 5, Lines 17-21 discloses that root metadata nodes of parent object may include reference pointers to data blocks, direct and indirect nodes of parent and child objects.  Examiner is of the position that the at least one direct node being updated above, allows for the direct nodes and pointers in the root and parent nodes to be updated as well as part of the deduplication process and reads on the argued claim language.  In support of Examiner’s position, Examiner points to Hayasaka at Page 71, Line 32 – Page 72, Line 6 as disclosing the following:
In accordance with writing the data block, in step S1207, the corresponding direct metadata node of the holding object (or child object thereof) is written (optionally including writing and/or updating of other metadata nodes of the metadata tree structure) or at least updated, so as to contain a block pointer to the newly written data block.

In step S1208, the corresponding direct metadata node of the target data object (or child object thereof) is written (optionally including writing and/or updating of other metadata nodes of the metadata tree structure) or at least updated, so as to also contain an object reference with a corresponding offset to the holding object for indirectly pointing to the newly written data block.

Examiner is of the position that the cited portions of Hayasaka provided above indicates that other nodes in the metadata tree structure including the parent nodes and their respective direct nodes and pointers to data blocks are updated as well as part of the deduplication process to indirectly point at the metadata structure already containing the direct pointer to the duplicate data block.)

While Hayasaka at page 57, Lines 27-29 discloses, “For example, each direct metadata node of the de-du plication object could store the respective associated reference count of the data blocks associated with the respective direct metadata node” and Examiner is of the position that the direct metadata node reads on a metadata element, and Hayasaka at page 59, Lines 30-31 discloses, “In order to reduce the number, it is possible in some exemplary embodiments to make the size of the child objects of the reference count object smaller” and lastly, Hayasaka at page 60, Lines 24-30 discloses incrementing and decrementing reference counters using de-duplication, Hayasaka does not explicitly disclose selecting a metadata element having the highest reference count, more specifically, Hayasaka does not disclose:
 and wherein the first instance of the identified metadata element is an instance of the identified metadata element among the instances of the identified metadata element having a highest reference count.
However, Vaikar at Column 6, Lines 17-22 teaches prioritizing segments with higher reference counts for deduplication, thus the segment with the highest reference count would receive the highest priority.
Both the Hayasaka reference and the Vaikar reference, in the sections cited by the Examiner, are in the field of endeavor of data deduplication.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the use and tracking of reference counts and manipulation of reference counts using deduplication in a direct metadata node as disclosed in Hayasaka with the prioritization of higher reference counts in the selecting of which objects to deduplicate as taught in Vaikar to facilitate in protecting data during deduplication (See Vaikar at Column 1, Lines 20-26 and Column 2, Lines 3-9).

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Hayasaka discloses:
wherein analyzing file metadata structures of a file system comprises scanning a bottom level of the file metadata structures and a level above the bottom level of the file metadata structures (Hayasaka at pages 57-58 discloses managing a reference count object using a metadata tree structure and synchronization of the reference counter starting at a root node referenced by an indirection object and moving down to child nodes.)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Hayasaka discloses:
wherein at least one of the one or more file metadata structures corresponds to a file generated by a storage cluster (Hayasaka at page 1, lines 10-12 discloses, “The present invention specifically relates to a data storage system including a cluster system of a plurality of node apparatuses storing data objects in a distributed manner across the node apparatuses of the cluster system and the handling of I/O access requests to the data objects.”)

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, Hayasaka discloses:
wherein at least one of the one or more file metadata structures corresponds to a file backed up from a primary system to a storage cluster (Hayasaka at page 20, lines 26-30 discloses, “The data protection layer 130 may include processing involved in connection with data protection, e.g. management of data replication and/or data redundancy for data protection. For example, the data protection layer 130 may include data redundancy controllers managing redundant data writes, e.g. on the basis of RAID configurations including mirroring, and redundant striping with parity.”)

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Hayasaka discloses:
further comprising identifying a plurality of file metadata structures from a set of stored file metadata structures that include the metadata element (Hayasaka in the Abstract discloses deduplication of objects comprising root nodes, indirect nodes and direct nodes [i.e., metadata elements].)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Hayasaka discloses:
wherein the metadata element is configured to store a value, wherein at least two of the analyzed file metadata structures include the metadata element that stores the value (Hayasaka in the Abstract discloses deduplication of across data objects, Hayasaka at page 57, Lines 27-29 discloses direct metadata nodes storing reference counters and lastly, Hayasaka at page 60, Lines 24-30 discloses incrementing and decrementing reference counters using de-duplication.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  While Hayasaka at page 57, lines 23-26 discloses tracking a reference count as part of a deduplication process, and Hayasaka at page 57, Lines 27-29 discloses, direct metadata nodes storing reference counters, and lastly, Hayasaka at page 60, Lines 24-30 discloses incrementing and decrementing reference counters using de-duplication, Hayasaka does not disclose identifying a metadata element having the highest reference count.  More specifically, Hayasaka does not disclose:
wherein deduplicating instances of the identified metadata element includes identifying which instance of the identified metadata element has the highest reference count from a plurality of instances of the identified metadata element.
However, Vaikar at Column 6, Lines 17-22 teaches, “In some examples, prioritization module 106 may assign a higher level of priority to deduplicated segment 512 than to deduplicated segment 514 or deduplicated segment 516 at least in part because deduplicated data segment 512 has a higher reference count than deduplicated data segments 514 and 516.”

Regarding dependent claim 8, all of the particulars of claims 1 and 7 have been addressed above.  Additionally, Hayasaka discloses:
wherein a reference count indicates a number of one or more other metadata elements that reference the metadata element (Hayasaka at page 57, lines 27 – 29 discloses, “For example, each direct metadata node of the de-duplication object could store the respective associated reference count, of the data blocks associated [i.e., reference] with the respective direct metadata node.”)

Regarding dependent claim 15, all of the particulars of claim 1 have been addressed above.  Additionally, Hayasaka discloses:
wherein deduplicating instances of the identified metadata element comprises determining a corresponding reference count associated with each instance of the identified metadata element (Hayasaka at page 57, lines 23-29 discloses tracking reference counts of data objects for use in deduplication and reference counts of direct metadata nodes [i.e., metadata element].)

Regarding dependent claim 16, all of the particulars of claims 1 and 15 have been addressed above.  Additionally, Hayasaka discloses:
wherein the determined reference count is the same for each instance of the identified metadata element (Examiner is of the position that, based on Hayasaka at page 57, lines 27 – 29 disclosing, “For example, each direct metadata node of the de-duplication object could store the respective associated reference count, of the data blocks associated [i.e., reference] with the respective direct metadata node.” if the multiple direct nodes reference the same data blocks the reference counts of those multiple direct nodes would be the same.)

Regarding dependent claim 17, all of the particulars of claims 1 and 15-16 have been addressed above.  Additionally, Hayasaka discloses:
wherein modifying the one or more file metadata structures that include a corresponding instance on the identified metadata element includes selecting one of the instances of the identified metadata element to reference (Hayasaka at page 3, lines 12-26 discloses identifying a direct metadata node [i.e., metadata element] pointing at a duplicate data block and modifying or updating at least one direct metadata block in one metadata structure to indirectly point at the duplicate data block through the other direct metadata node of the other metadata tree structure.  Examiner is of the position that Hayasaka disclosing updating a direct node to indirectly point at a duplicate data block referenced in another metadata structure reads on identifying a corresponding instance of a metadata element and referencing it.)

Regarding dependent claim 18, all of the particulars of claims 1 and 15-17 have been addressed above.  Additionally, Hayasaka discloses:
wherein modifying the one or more file metadata structures to reference the selected instance of the identified metadata element includes modifying a parent metadata element of a non-selected instance of the identified metadata element to reference the selected instance of the identified metadata element (Hayasaka in the Abstract discloses a metadata structure representative of a data object wherein the metadata structure comprises a root node, direct node(s) and optionally indirect node(s).  Direct node points to data blocks of the data object.  Hayasaka in the Abstract discloses deduplication in such a system in which two or more data objects and their respective representative metadata structure’s direct nodes are pointing to the same data block.  Further, Hayasaka at Page 3, Lines 12-20 discloses that if there is a duplicate data block with a direct node pointing at it in an existing data object and metadata structure at least one direct node of another metadata structure that would normally point at a duplicate of the data block can be updated to indirectly point at the duplicate data block by pointing at the other metadata structure.  Lastly, Hayasaka at Page 5, Lines 17-21 discloses that root metadata nodes of parent object may include reference pointers to data blocks, direct and indirect nodes of parent and child objects.  Examiner is of the position that the at least one direct node being updated above, allows for the direct nodes and pointers in the root and parent nodes to be updated as well as part of the deduplication process and reads on the argued claim language.  In support of Examiner’s position, Examiner points to Hayasaka at Page 71, Line 32 – Page 72, Line 6 as disclosing the following:
In accordance with writing the data block, in step S1207, the corresponding direct metadata node of the holding object (or child object thereof) is written (optionally including writing and/or updating of other metadata nodes of the metadata tree structure) or at least updated, so as to contain a block pointer to the newly written data block.

In step S1208, the corresponding direct metadata node of the target data object (or child object thereof) is written (optionally including writing and/or updating of other metadata nodes of the metadata tree structure) or at least updated, so as to also contain an object reference with a corresponding offset to the holding object for indirectly pointing to the newly written data block.

Examiner is of the position that the cited portions of Hayasaka provided above indicates that other nodes in the metadata tree structure including the parent nodes and their respective direct nodes and pointers to data blocks are updated as well as part of the deduplication process to indirectly point at the metadata structure already containing the direct pointer to the duplicate data block.)

Regarding independent claim 19, claim 19 is rejected under the same rationale as claim 1.

Regarding independent claim 20, claim 20 is rejected under the same rationale as claim 1.  With regard to the hardware limitations of the claim, i.e., a processor coupled memory, See Hayasaka at page 6, Lines 13-18.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka in view of Vaikar in further view of Dronamraju et al. U.S. Pub. No. 2013/0238832 (hereinafter “Dronamraju”).
Regarding dependent claim 11, all of the particulars of claim 1 have been addressed above.  While Hayasaka as modified with Vaikar discloses prioritizing data blocks with higher reference counts, and Hayasaka at page 60 lines 31-35 considering a data block with reference count zero free, Hayasaka as modified with Vaikar does not disclose:
wherein deduplicating instances of the identified metadata element comprises deleting one or more instances of the identified metadata element not having the highest reference count.
However, Dronamraju at paragraph [0067] teaches in part, “A reference count includes information related to how many different files make use of the block. For example, a data block which is only used by one file may have a reference count of one. A data block which is used by several files, possibly as a result of previous deduplication processes, will typically have a value greater than one. The block with the higher reference count may be retained while the block with fewer references is freed or released.”
Both the Hayasaka reference and the Dronamraju reference, in the sections cited by the Examiner, are in the field of endeavor of data deduplication.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the use of reference counts and prioritizing higher reference counts in deduplication as disclosed in Hayasaka as modified with Vaikar with the retention of blocks with higher reference counts and release of blocks with lower reference counts as taught in Dronamraju to facilitate in “more efficiently use the available data storage space” (See Dronamraju at paragraph [0007]).
 
Regarding dependent claim 12, all of the particulars of claims 1 and 11 have been addressed above.  Additionally, Hayasaka as modified with Vaikar discloses:
wherein the one or more instances of the identified metadata element not having the highest reference count are deleted from a solid state disk of a storage cluster (Vaikar at Column 11, Lines 27-33 teaches computer readable medium including solid state drives and Dronamraju at paragraph [0067] teaches releasing blocks with low reference counts.)

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka in view of Vaikar in further view of Ioannou et al. U.S. Pub. No. 2017/0351698 (hereinafter “Ioannou”).
Regarding dependent claim 13, all of the particulars of claim 1 have been addressed above.  While Hayasaka in the Abstract discloses deduplication of storage clusters, Hayasaka does not disclose deduplication implemented as a background process.  More specifically, Hayasaka does not disclose:
wherein the identified metadata element is deduplicated as a background process of a storage cluster.
However, Ioannou at paragraph [0036] teaches in part, “In one or more embodiments, a background deduplication task that periodically processes stored data to determine a best storage node for the data is implemented.”
Both the Hayasaka reference and the Ioannou reference are in the field of endeavor of data deduplication.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the data deduplication process disclosed in Hayasaka with background data deduplication taught in Ioannou to facilitate in avoiding the performance degradation of in-line data deduplication (See Ioannou at paragraph [0004]).

Regarding dependent claim 14, all of the particulars of claims 1 and 13 have been addressed above.  Additionally, Hayasaka discloses:
wherein the storage cluster is comprised of a plurality of storage nodes, wherein the metadata associated with a plurality of files is stored across the plurality of storage nodes (Hayasaka at page 1, lines 10-13 discloses a cluster data storage system comprising a plurality of nodes and a file system.) 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2018/036494
Related U.S. Filing to primary reference Hayasaka.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154